Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 2/28/2020.
 Claims 1-28 are examined. 
 Claims 1-7, 10, 20-26 and 28 are rejected. 
 Claims 9 and 11-19 are cancelled.
 Claims 8 and 27 are objected. 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 8 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2018/0357418 to Li et al. (hereinafter known as “Li”) and U.S. Publication 2017/0346851 to Drake et al. (hereinafter known as “Drake”). 

As per claim 1 Li teaches, a security display method, comprising: 
entering a security display control state (Li Fig 2 element 202 and para 182 teaches secure state in display device); 
obtaining, first information to be displayed currently (Li para 240-242 Fig 5 element 52 teaches display of security indication information setting interface with secure information / screen); 
whether the first information to be displayed comprises a specified identifier (Li Fig 5 element 52 includes universally unique identifier for security marker as UUID); 
in response to the first information to be displayed comprises the specified identifier (Li para 243-245 Fig 5 element 54 teaches for universal security indication information (specified identifier) as UUID 2 for user authentication information input box), obtaining security processing information by filtering the first information to be displayed based on the specified identifier, and securely processing the security processing information (Li para 243-247 Fig 5 element 55-57 and Fig 6 para 249-253 teaches secure information as images / text input as secure authentication credentials for user); and 
controlling to display the security processing information at a security display address, wherein the security display address, wherein the security display address is a preset fixed display address (Li para 243-247 and 249-253); or  
Li does not teach however Drake teaches, 
a security identifier to the security processing information to obtain security display information and controlling to display the security display information (Drake Fig 5 and 7 para 155 – 157 teaches image based authentication for computer screen to display images / photo for user authentication which covers claimed limitation).  

Li security information configuration with running status of the terminal for device / terminal security (Li Fig 5-8). Li does not teach however Drake teaches display of security identifier (Drake Fig 5 and 7). Li – Drake are analogous art because they both are from area of device security including display of security authorization. 


As per claim 2 combination of Li – Drake teaches, the method of claim 1, wherein the controlling to display the security processing information at the security display address, comprises: 
a security identifier to the security processing information and controlling to display the security processing information and the security identifier at the security display address (Li para 252-255 and Fig 6 elements 64-66 where TUI interfaces prompts use to display security identity information covers claimed limitation. Futher examiner interprets that security display address is similar to security credentials / prompts displayed on user screen which is display address). 

As per claim 3 combination of Li – Drake teaches, the method of claim 1, wherein in response to adding the security identifier to the security processing information and controlling to display the security processing information, after obtaining first information to be displayed currently and before determining whether the first information to be displayed comprises a specified identifier (Li para 243-245 Fig 5 element 54 teaches for universal security indication information (specified identifier) as UUID 2 for user authentication information input box), the method further comprises: 
determining whether the first information to be displayed comprises the security identifier (Li Fig 5 element 52 includes universally unique identifier for security marker as UUID); 
in response to the first information to be displayed comprises the security identifier, discarding the first information to be displayed (Li para 240-242 Fig 5 element 52 teaches display of security indication information setting interface with secure information / screen); and 
sending an error response (Drake para 432 teaches error message); and 
in response to the first information to be displayed does not comprise the security identifier, determining whether the first information to be displayed comprises the specified identifier (Drake para 453 teaches security identifier and motivation as explained in claim 1).  

As per claim 4 combination of Li – Drake teaches, the method of claim 1, wherein before entering the security display control state, the method further comprises: 
receiving a first instruction sent by a central processing unit; 
determining whether the first instruction is comprised in a security instruction set, in which the security instruction set comprises all instructions for triggering to enter the security display control state (Li para 240-242 - Fig 5 element 51 teaches where terminal detects universal security indication with TUI controller into secure state of device); 
and in response to the first instruction is comprised in the security instruction-3-Docket No. 278.0005-00000 Customer No. 22882 Preliminary Amendment dated February 28, 2020set, entering the security display control state (Li para 245-247 - Fig 5 element 57 teaches where TA manager prompts user to enter personal security information of an application in secure state).  

As per claim 5 combination of Li – Drake teaches, the method of claim 4, wherein the first instruction comprises an application initialization instruction or an instruction for preparing security computing environment (Li para 241-243 and Fig 5 element 52 teaches secure environment / os state of device); and 
obtaining the first information to be displayed currently (Li para 249-252 and Fig 6 element 62 teaches terminal triggers displaying TUI interface) comprises: 
receiving a control instruction carrying the first information to be displayed and obtaining the first information to be displayed carried in the control instruction (Li para 252-256 and Fig 6 element 65-66 where terminal receives image and text information by user with update to personalized security indication of application).   

As per claim 6 combination of Li – Drake teaches, the method of claim 4, wherein the first instruction comprises a signature instruction (Li para 169 teaches trusted OS with secure application requiring signature service); and 
obtaining first information to be displayed currently comprises: 
obtaining the first information to be displayed carried in the signature instruction (Li para 169 teaches user credentials in secure state of device includes signature credentials).  

As per claim 7 combination of Li – Drake teaches, the method of claim 1, wherein the method further comprises: 
receiving a security processing response, in which the security processing response is configured to indicate a processing result of performing security processing on the security processing information (Li para 280-282 Fig 8 element 85 where trusted OS of terminal receives query request and presents and identity authentication page to user); 
after determining that the first information to be displayed comprises the specified identifier, and before receiving the security processing response (Li para 282-284 and  Fig 8 element 87), obtaining second information to be displayed and determining whether the second information to be displayed comprises the specified identifier (Li para 324-327 and Fig 11 element 111 teaches second display unit to configure and present user credentials); 
in response to the second information to be displayed comprises the specified identifier, discarding the second information to be displayed (Li para 245 discard button or cancel button by user – Examiner notes – the claim condition of ‘or’ is broadly interpret to cover condition A and B – where condition A is meant of ‘discarding the second information to be display’ – Examiner further notes that changing claim limitation from ‘or’ to ‘and’ makes the claim objectable if combined with independent claim(s)). 
or after receiving the security processing response, using the second information to be displayed as the first information to be displayed and obtaining -4-Docket No. 278.0005-00000 Customer No. 22882 Preliminary Amendment dated February 28, 2020the security processing information by filtering the first information to be displayed based on the specified identifier and securely processing the security processing information; 
in response to the second information to be displayed does not comprise the specified identifier, controlling the display screen to display the second information to be displayed.  

As per claim 10 combination of Li – Drake teaches, the method of claim 7, wherein the method further comprises: sending-5-Docket No. 278.0005-00000 Customer No. 22882 Preliminary Amendment dated February 28, 2020the security processing response to a central processing unit (Li Fig 12 element 1202 para 346 teaches CPU).  

Claim 20,
Claim 20 is rejected in accordance with claim 1.
Claim 21,
Claim 21 is rejected in accordance with claim 2.
Claim 22,
Claim 22 is rejected in accordance with claim 3.
Claim 23,
Claim 23 is rejected in accordance with claim 4.
Claim 24,
Claim 24 is rejected in accordance with claim 5.
Claim 25,
Claim 25 is rejected in accordance with claim 6.

Claim 26,
Claim 11 is rejected in accordance with claim 7.
Claim 28,
Claim 28 is rejected in accordance with claim 10.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chung et al US Patent 9,310,926 discloses touch screen from hacking by determining whether the function corresponding to touch coordinates is to execute a security application with authorized operating system as described in Fig 2 - 4. 
Heo et al US Patent 9,600,691 discloses first and second operating system with user notification and authoring system based on secure screen display as described in Fig 2, 3 and 4A. 
Kim et al US Patent 9,043,900 discloses bio-authentication for device security based on multiple images and user bio-credentials in secure state as described in Fig 5B and 6. 
Elnekaveh et al US Publication 2017/0351865 discloses device with secure mode and memory with graphic image elements authentication and random image authentication for device security as described in Fig 5.  
Li et al US Publication 2017/0164201 discloses secure interaction in multiple modes of normal and secure with application program for secure mode authentication of device as described in Fig 3A – 3B.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431